Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-36, 38, and 39, in the reply filed on 20 October 2022 is acknowledged.
Claims 37 and 40-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case the terms “means” of varying spot size or FWHM in claim 1 are supported in the specification, for example at paragraph [0013].  

Specification
The disclosure is objected to because of the following informalities: applicant’s specification should reflect the continuing data from applicant’s prior application, now US Patent 11,014,161.  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-36, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,014,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim is considered to be broader in scope than what applicant has claimed in the patent.  Applicant’s patented claim 1 includes a means for altering the FWHM, and decreasing a spot size when the fused layer thickness is decreased.  Applicant’s other details and claims are not considered to distinguish over the patented claims, as the patented claims 2 and 3 coincide exactly with instant claims 32 and 33, and so on.   




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-36, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0236279 A1 (hereinafter “Ashton”).
Regarding claim 31, it is noted that FWHM is believed to generally refer to a width of the high energy beam.  
Ashton teaches a method of additive manufacturing (See title).  Ashton describes the creation of a three dimensional object broadly at [0059]-[0066]).  Ashton teaches that the method includes providing a high energy beam source (laser unit 105), providing a deflection source (mirrors 175), and using the laser to fuse the powder (see [0059]-[0066] and Fig. 1).  
Ashton teaches that the diameter of the laser beam is modified as necessary by adjusting the focal point of the laser, such as making it below the surface that is impacted (see [0079]-[0083]).  Ashton teaches that the beam diameter is adjusted in accordance with the sintered material below the powder bed surface, as this material acts as a heat sink (see [0083]).  Ashton teaches that the energy is lessened in order to avoid creation of too large a melt pool ([0083]).  
Regarding wherein the thickness of a fused layer is less than a predetermined thickness, this limitation is met implicitly by Ashton.  If the “predetermined thickness” is zero, then the mechanism of Ashton is considered invoked, and the “determining” step is then implicit.  Ashton as cited quite clearly envisions that the method applies to the normal additive manufacturing, in which many layers of powder are fused.  The mere invocation of an unnamed, indeterminate “predetermined thickness” offers nothing more than what is already done implicitly in Ashton.
Further, Ashton discloses that when the underlying material is sintered already, the spot size can be larger [0082]-[0083]).  This results necessarily in the creation of an adjustment to the beam diameter based on whether or not there is sintered material underneath.  Such a function is described, for example, as D = D1 + x (n), wherein D is an intensity of a beam in use, D1 is baseline intensity of the beam, and x(n) is a zero or nonzero adjustment of the intensity of the beam based on n layers and an arbitrary constant value of x.  Thus when there are no layers underneath, n=0 and D=D1 when the laser is used to fuse material without sintered layers beneath.  Although Ashton refers to a beam “diameter” instead of FWHM, these are believed to be exactly the same, as a skilled artisan in the field of lasers would have understood.  Thus Ashton meets the FWHM limitations of claim 31 inherently.  Applicant is directed to MPEP 2112.  
Regarding claim 32, Ashton envisions the heat sink effect applied to the material under the spot of the beam (see [0079]-[0084]).  
Regarding claims 33-34, Ashton is applied to the claim as stated above. Ashton envisions the situation in which the material is sintered and acts as a heat sink [0083]).
Regarding claim 35, Ashton teaches to adjust the focus of the beam (see [0079]). Ashton teaches focusing means such as lenses ([00102]-[0026], [0062]-[0066], Fig. 1 or Fig. 2a).  
Regarding claim 36, Ashton teaches varying a beam power (see [0078]-[0083]).  
Regarding claim 38, Ashton is applied as stated above. Ashton discloses that when the underlying material is sintered already, the spot size can be larger [0082]-[0083]).  
Regarding claim 39, Ashton teaches to adjust the focus of the beam (see [0079]). Ashton teaches focusing means such as lenses ([00102]-[0026], [0062]-[0066], Fig. 1 or Fig. 2a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734